Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 2,161,100 (“Sierk”).
Regarding claim 14, Sierk discloses an assembly comprising: a current collector (16) configured to be coupled with a vehicle (see col 1, lns. 1 – 10) and to engage a conductive pathway of a route on which the vehicle is moving (16 configured to engage an electrified rail of a route, see col. 1, lns. 1 – 10), the current collector configured to receive electric current from the conductive pathway (see col. 3, lns. 12 – 18); and a frangible link (28, see col 3, lns. 55 – 60) attached to the current collector (see Fig. 2) and configured to be coupled with one or more components of the vehicle (28 is mechanically coupled directly to portion 2 and indirectly coupled to additional portions of a vehicle through portion 2), wherein the frangible link is configured to break (see col. 3, lns. 55 – 60) and interrupt a conductive connection between the current collector and the one or more components of the vehicle (breaking 28 separates 16 from the electrified rail and interrupts an electrified connection of portion 16 to components of the vehicle, see col. 3, lns. 55 – 60).
Regarding claim 15, Sierk discloses wherein the frangible link is configured to break and interrupt the conductive connection between the current collector and the one or more components of the vehicle responsive to the current collector being at least partially separated from the vehicle (breaking 28 separates portion 16 from the electrified rail and from the fulcrum, see col. 3, lns. 55 – 64).

Claims 20 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,070,417 (“Meleck”).
Regarding claim 20, Meleck discloses an assembly comprising: a frangible link (18) configured to conductively couple a current collector (14) coupled with a vehicle (28) and one or more components of the vehicle (electrical components within 28 are electrically connected to 14, see Fig. 7), the frangible link (18) configured to break responsive to the current collector being at least partially separated from the vehicle (see Fig. 8) to interrupt a conductive connection between the current collector and the one or more components of the vehicle (see Fig. 8).
Regarding claim 21, Meleck discloses wherein the frangible link (18) is configured to break responsive to receiving a force that is too small to separate the one or more components of the vehicle from the vehicle (see Fig. 8, the connector breaks and the truck and constituent components are not damaged, also see col. 7, lns. 19 – 22).
Regarding claim 22, Meleck discloses wherein the frangible link (18) is conductive (see at least portion 36).
Allowable Subject Matter
Claims 1 – 13 are allowed.
Claims 16 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art does not disclose or suggest the claimed assembly comprising: a current collector configured to be coupled with a vehicle and to engage a conductive pathway of a route on which the vehicle is moving and a frangible link attached to the current collector and configured to be coupled with a fuse assembly of the vehicle to establish a conductive connection between the current collector and the fuse assembly ; wherein the frangible link is configured to break and interrupt the conductive connection between the current collector and the fuse assembly, along with the remaining elements of the claim.
Regarding Claim 16, the prior art does not disclose or suggest the claimed assembly including wherein the frangible link is conductive and forms at least part of the conductive connection between the current collector and the one or more components of the vehicle, along with the remaining elements of the claim.
Sierk discloses a voltage line connected to portion 22 of the current collector and thus does not disclose or teach the frangible member as being part of the conductive path between the current collector and a component. Meleck does not disclose or teach the current collector of the frangible connector assembly as configured to be used to engage a conductive pathway of a route on which the vehicle is moving. Zhang and Sommer each disclose assemblies including collector shoes mounted to a vehicle and wiring structures part of the conductive path, but do not disclose or teach a frangible conductive member as part of the assembly.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833